Citation Nr: 0911473	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected Post-
traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to 
February 1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Detroit, Michigan, which denied the 
Veteran's claim for service connection for coronary artery 
disease, to include as secondary to PTSD.  


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's service-
connected PTSD contributed to his coronary artery disease.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his coronary artery disease was 
aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Furthermore, in light 
of the favorable decision for the Veteran in this case, any 
error in the timing or content of VCAA notice, if shown, 
would be moot.
II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as cardiovascular disease, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice and thus suggests that the recent change 
amounts to a substantive change in the regulation. For this 
reason, and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310, as it is more 
favorable to the Veteran.

III. Analysis

The Veteran contends that his service-connected PTSD caused 
or aggravated his coronary artery disease.  

As an initial matter, the Board notes that the Veteran's 
January 1965 service enlistment examination report indicates 
no past or present heart disorders.  The Veteran also did not 
report having a history of heart problems, including 
shortness of breath, pain or pressure in the chest, heart 
pounding or palpitation or hypertension on the accompanying 
medical history report.  A July 1967 replacement medical 
examination report indicates identical findings.  His service 
treatment records indicate that he neither complained of, nor 
was diagnosed with hypertension or any heart disorders during 
service.  Similarly, his January 1969 service separation 
medical examination report indicates normal findings. 

There is no evidence in the claims folder to establish that 
the Veteran suffered coronary artery disease, or any other 
cardiovascular disease within the one (1) year presumptive 
period following service.  As such, service connection for 
coronary artery disease on a presumptive basis is not 
warranted.  See 38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).

The claims folder indicates that following military service, 
the Veteran did not receive treatment for any medical 
disorders until approximately 1985, when he suffered a heart 
attack (myocardial infarction) with subsequent heart 
catheterization.  (Detroit-Macomb Hospital record, January 
1990.)  Medical treatment records indicate that he suffered 
further myocardial infarctions in 1990 and 1991.  (Detroit-
Macomb Hospital record, January 1990 and July 1991.)  In 
1992, he was diagnosed with coronary artery occlusive disease 
and underwent quadruple coronary artery bypass surgery with 
stent placement.  (St. John Hospital record, December 1992.)  
In 1993, he was diagnosed with atherosclerotic heart disease 
with known history of myocardial infarction and instable 
angina, and arrhythmias with coronary artery disease.  (St. 
John Hospital record, March 1993.)  It was noted at that time 
that he had a history of smoking and had been in alcoholism 
recovery for 12 years.  Id.  In March 2004, he underwent 
coronary angiograph surgery with left heart catheterization.  
(St. John Hospital record, March 2004.)  In 1998, he also 
suffered two transient ischemic attacks (mild strokes).  (See 
letter, Dr. Mesgarzadeh, December 2004.)

In December 2004, the Veteran filed claims of service 
connection for PTSD and for coronary artery disease secondary 
to PTSD.  In support of his application, he submitted a 
letter from his cardiologist, Dr. Mesgarzadeh, who opined 
that it was quite likely that the Veteran's recently 
diagnosed PTSD could have "contributed and/or aggravated his 
cardiac illness."  Id.  The Veteran subsequently underwent a 
VA compensation examination, which confirmed that he suffered 
from PTSD due to his military service.  In the report of that 
examination, it was noted that he was a recovering alcoholic 
who had been sober for 25 years.  It was also noted that he 
had started drinking heavily after his return from Vietnam in 
order to assuage his anger and pain.  

The Veteran was subsequently service-connected for PTSD, 
effective December 15, 2004, in a July 2005 rating decision, 
with an initial evaluation of 10 percent disabling.  That 
disability is currently evaluated as 70 percent disabling.

In October 2005, following denial of the Veteran's claim for 
service connection for coronary artery disease, Dr. 
Mesgarzadeh wrote a second letter, in which he opined that 
the Veteran's excess alcohol intake, heavy smoking, physical 
inactivity and obesity were directly related to his mental 
disorder and that his PTSD had "played a significant and 
probably primary role" in his myocardial infarctions.  (See 
letter, Dr. Mesgarzadeh, October 2005.)  In support of his 
opinion, Dr. Mesgarzadeh submitted a copy of an Internet 
article from the National Center for PTSD, which cited recent 
studies noting a relationship between PTSD and physical 
health, including negative effects on cardiac health.  He 
also opined that the Veteran's mild cerebrovascular accidents 
(strokes) were the result of generalized atherosclerosis. 

In October 2006, following his submittal of a formal Notice 
of Disagreement with the denial of his service connection 
claim for coronary artery disease, the Veteran underwent a VA 
PTSD evaluation.  The examiner opined that the Veteran's 
physical disorders were not related to his PTSD, noting 
instead that he had other risk factors for coronary artery 
disease and transient ischemic attacks, including a history 
of hypertension, a history of alcoholism, and a history of 
cigarette smoking.  During that examination, he reported that 
he had started drinking alcohol as a teenager.  The Veteran 
also underwent a VA heart examination in October 2006, in 
which the VA examiner similarly opined that his coronary 
artery disease and cerebrovascular accidents were not related 
to his PTSD.  It was noted by the examiner that a review of 
the available literature did not reveal an association 
between PTSD and coronary artery disease.

The claims folder also contains VA medical center ("VAMC") 
records and two letters from the Veteran's psychotherapist 
showing that he began regularly undergoing psychotherapy for 
PTSD in August 2004.  (See letter from VA therapists, 
November 2006 and April 2007; VAMC treatment records, May - 
June 2007.)  However, neither the treatment records nor the 
provider letters provide any information or opinions 
concerning the possible relationship between the Veteran's 
PTSD and his coronary artery disease.  

In December 2006, Dr. Mesgarzadeh submitted a third letter, 
in which he again reiterated his opinion that the Veteran's 
PTSD had significantly contributed to his cardiac disorders.

In January 2007, Dr. Maan Askar, the Veteran's family 
physician, wrote a letter, in which he opined that the 
Veteran's PTSD had contributed to his heart disorders.  He 
also noted that he was aware of the Veteran's history of 
heart disease and cited his previous cardiac surgeries.  In 
support of his opinion, he submitted the same Internet 
article previously submitted by Dr. Mesgarzadeh that cited 
recent studies noting a relationship between PTSD and 
cardiovascular disorders.

In July 2007, the Veteran underwent a third VA PTSD 
evaluation in conjunction with his request for a higher PTSD 
disability evaluation, in which the VA examiner noted that 
his mental condition had significantly worsened.  With regard 
to whether his coronary artery disease was related to his 
PTSD, the VA examiner opined that the Veteran's "[PTSD] 
symptoms are affecting his physical state and vice versa."  
(VA PTSD evaluation report, July 2007.)  

The claims folder also contains records from the Social 
Security Administration ("SSA") indicating that the Veteran 
was awarded Social Security Disability Insurance ("SSDI") 
beginning in January 2007 for ischemic heart disease and 
anxiety-related disorders.  Although these documents contain 
medical records noting the Veteran's various physical and 
psychological ailments, they do not contain any competent 
medical opinions concerning a possible relationship between 
his PTSD and coronary artery disease.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  The standard 
of proof to be applied in decisions on claims for veterans 
benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2006); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Court of Veterans Appeals has stated that 
"[i]t is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Board is also free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the present case, although two VA examiners opined that 
the Veteran's coronary artery disease was not related to his 
PTSD, a third VA examiner and two of the Veteran's private 
physicians affirmatively concluded that his PTSD did in fact 
significantly impact and/or aggravate his coronary artery 
disease.  (See VA examination, July 2007; medical opinions of 
Dr. Mesgarzadeh, December 2004, October 2005, December 2006; 
and Dr. Askar, January 2007.)  With regard to the third VA 
examiner, he specifically noted that he had reviewed the 
Veteran's complete claims folder, including all of his 
medical records, prior to coming to a conclusion.  And 
significantly, with relation to Dr. Mesgarzadeh's opinion, he 
noted that had been treating the Veteran for heart disorders 
ever since the early 1990's, thus he was well aware of his 
cardiovascular condition, medical treatment and the etiology 
of his disorder.  (See letter, Dr. Mesgarzadeh, December 
2004.) 

After careful review of the evidence of record, and in light 
of the conflicting medical opinions discussed above, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran's 
service-connected PTSD has permanently aggravated his 
coronary artery disease.  Consequently, having resolved doubt 
in favor of the Veteran, the Board finds that the Veteran's 
claim for service connection for coronary artery disease, 
claimed as secondary to PTSD, has been established.  

The Board has considered the fact that the evidence of record 
shows that the Veteran had a long history of smoking and 
alcohol abuse, including during and after military service, 
and that this history may have caused or significantly 
contributed to the Veteran's coronary artery disease.  In 
this regard, it must be noted that service connection for a 
disability secondary to nicotine dependence or alcohol abuse 
is precluded by law.  However, it must also be noted that 
there is competent evidence suggesting that his service-
connected PTSD may have caused or significantly contributed 
to his alcoholism and smoking.  As such, the Board finds that 
the Veteran's history of smoking and alcoholism does not 
negate his entitlement to service connection for coronary 
artery disease.

For these reasons, and having resolved doubt in favor of the 
Veteran, the Board finds that it is at least as likely as not 
that the Veteran's PTSD permanently aggravated his coronary 
artery disease.  Thus, the positive evidence is at least in a 
state of equipoise with the negative evidence and the Board 
concludes that service connection for coronary artery 
disease, to include as secondary to PTSD, is warranted in 
this case.


ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service-connected PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


